DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the following language is unclear: “the tilt table including the inclined surface having a different inclination angle and a different shape is attached thereto.” It is unclear what is different relative to what, and it is unclear what is attached to what. As best understood, the tilt table is adjustable in angle and has an attachment of some sort. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2014/0309086).

Chuang teaches regarding claim: 

1. A foot-pedaling exercise apparatus (FIG 1) comprising: a crank (12); a main-body part  (10) configured to rotatably hold the crank; a link (13) rotatably connected to the crank, the link comprising a pedal (14) on which a sitting user puts his/her foot (a user sitting in a chair behind the device could place their feet on the pedals); a moving member disposed in the link (roller 17); and a tilt table (track 15) including an inclined surface on which the moving member moves (as seen in FIG 1, roller 17 moves on tilt table/track 15; track 15 is a tilt table because it tilts back and forth as a user pedals and moves their feet).

2. The foot-pedaling exercise apparatus according to Claim 1, wherein the tilt table is disposed so as to be movable in a front-rear direction (as seen in FIG 1, 15 moves front to rear with the motion of the crank).

3. The foot-pedaling exercise apparatus according to Claim 1, wherein the tilt table is disposed in such a manner that the tilt table can be replaced (by disassembling the device as seen in FIG 2), and the tilt table including the inclined surface having a different inclination angle (angle adjustable as 15 moves with the crank) and a different shape is attached thereto (attachment/element 21 has a different shape as seen in FIG 2).

4. The foot-pedaling exercise apparatus according Claim 1, wherein the crank, the link, and the moving member are provided for each of left and right feet of the user (as seen in FIG 1), and at least one of a front-rear position, an inclination angle, and a shape of a left tilt table is different from that of a right tilt table (the inclination angles are different for each foot as seen in FIG 1).

5. The foot-pedaling exercise apparatus according to Claim 1, wherein the moving member comprises a sliding wheel (roller 17, “sliding”/translating in as much as applicant has shown the same) configured to move on the inclined surface (as seen in FIG 1, 17 moves along 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784